Lathrop, J.
These are two actions of tort for injuries sustained by the plaintiffs while driving in a buggy, in consequence of their vehicle being struck by an electric car of the defendant, on Washington Street in Boston.- At the trial in the Superior Court, a verdict was returned for the plaintiffs, and the cases are before us on the defendant’s exception to the refusal of the judge to direct a verdict for the defendant.
The plaintiffs drove through Madison Street from Shawmut Avenue to Washington Street. They then stopped and looked both ways for cars, and listened. They saw nothing and heard nothing. They then proceeded to cross Washington Street in a *483diagonal direction towards Hunneman Street, and were almost immediately struck by a car. The time of the accident was about half past eleven of a bright morning, on the 8th of March, ‘ 1904. There was conflicting evidence on the question whether the gong was sounded and as to the speed of the car.
J. E. Hannigan, for the defendant.
T. J. Barry, for the plaintiffs.
If the jury believed the testimony of the plaintiffs there was evidence that they were in the exercise of due care; and it clearly was a question for the jury on the conflicting evidence whether there was negligence on the part of the defendant. Wood v. Boston Elevated Railway, 188 Mass. 161.

Exceptions overruled.